DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  
Information Disclosure Statement
3.	Information disclosure statement (IDS), submitted February 13, 2020, has been received and considered by the examiner. 
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-7 and 9-11rejected under 35 U.S.C. 103 as being unpatentable over Hamada US PG Publication 2004/0004461 in view of Fagart WO2017/108581.
Regarding Claim 1-7 and 9, Hamada discloses a rechargeable battery 2 having at least one cell 3 (e.g. each battery 2 of the battery pack 1 has cell 3 with a case such as 3a, 3b, see Fig. 2, para 0029), and at least one cooling device 10 for cooling or controlling the temperature of the cell 3, wherein the cooling device 10 comprises at least one cooling channel (air duct) 9 and a separate temperature sensor element for each cell 3 and directly contacting each cell (meeting Claims 2 and 8) (see at least e.g. paras 0028-0039).  Hamada fails to specifically disclose a single-layer or multi-layer film having the at least one sensor element.  However, Fagart discloses a rechargeable battery having at least one cell (each battery block 12 has stacked battery cells, para 0034) and at least one cooling device including (air blower) 20 for cooling or controlling the temperature of the cell, wherein the cooling device comprises a temperature sensor that is used to control operation of the cooling means wherein the temperature sensor 34 of temperature control unit 22 comprises surface-mount NTC temperature sensors (a thin layer sensor element, meeting Claims 4 and 5) disposed in a multilayer film (meeting Claim 3) formed from a coating (meeting Claim 6) of  a plurality of electrically insulating sheets 24/50/51 formed from plastic, 38 (conducting path, meeting Claim 7) that communicate temperature information to the cooling control unit, and the at least one sensor element 34 is arranged between the plastic films (see Fig. 5, meeting Claim 9), wherein Fagart teaches that this temperature control unit comprising sensor that is part of a multi-layer film is advantageous in that the insulative layers provide electrical insulation, the height profile of the temperature control unit is small, the sensor is protected by epoxy resin by withstanding compression load, and electrically conductive tracks are protected from corrosive atmosphere (see at least e.g. Figs 1-5; para 0031, 0038-0045, 0050-0055).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use the temperature control unit of Fagart, including the low profile, multi-layer film encapsulating temperature sensors, in the battery of Hamada because Fagart teaches that this configuration is advantageous in that the insulative layers provide electrical insulation, the height profile of the temperature control unit is small, the sensor is protected by epoxy resin by withstanding compression load, and electrically conductive tracks are protected from corrosive atmosphere.
Regarding Claim 10, Fagart discloses a metal film (an electrically resistive metal track) is used as a heater and disposed on the first electrically insulating sheet 24 in the temperature control unit 22 which is used in Hamada, as explained above.  Although Hamada modified by Fagart does not specifically recite that the metal film is arranged on a surface of the multi-layer film facing away from the cell, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to arrange such a film on a surface of the multi-layer film of Hamada modified by Fagart facing away from the cell in order to provide easy access for repairs or modification of such an electrical connection since the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Regarding Claim 11, the skilled artisan would understand that since the at least one sensor unit 34  of Hamada modified by Fagart is connected by an electrical pathway/trace to the control system that controls cooling based on a temperature detected by the sensor attached to the battery (see at least para 0037 of Hamada), a closed-loop control element is used, and the structure is present that would allow for control of the system based on volume per time of coolant flowing through the coolant channel since any change in flow parameters would include volume per unit time (e.g. stopping and starting flow is related to volume per time of coolant flowing, flow rate is related to volume per time of coolant flowing).  
6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada US PG Publication 2004/0004461 in view of Fagart WO2017/108581, as applied to Claim 1, and further in view of Lee US PG Publication 2016/0233561.
Regarding Claim 8, Hamada modified by Fagart discloses the claimed rechargeable battery as described in the rejection above of Claim 1, which is incorporated herein in its entirety.  Hamada modified by Fagart fails to specifically disclose that the at least one sensor element rests directly against one of the cells.  However, Lee teaches that when a temperature sensor is in direct contact with a surface of each battery cell, more accurate temperature measurements are obtained (see para 0008).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to configure the rechargeable battery of Hamada modified by Fagart such that the temperature sensor element resists directly against one of the cells because Lee teaches that this provides a more accurate temperature measurement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729